Citation Nr: 1443181	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the San Diego, California Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied a TDIU.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal.


FINDING OF FACT

The combined effects of the Veteran's right hand and right knee disabilities make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran's service-connected disabilities make him unemployable. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the combined effects of his service-connected right hand and right knee disabilities make him unemployable.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities are right hand disability status post laceration, with tendon damage, median nerve neuropathy, and scars, rated at 70 percent, and right fibula fracture residuals including extensor mechanism trauma, knee degenerative changes, and scars, rated at 10 percent. The combined rating is 70 percent. The ratings meet the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The Veteran is right handed. During service he sustained a laceration injury to his right hand when the hand went through a plate glass window. He had tendon and nerve injuries, and underwent two surgeries to repair the injuries. He has indicated that his right hand disability has worsened over time. The RO has assigned ratings of 30 percent from separation from service in November 1983, 50 percent from May 2007, and 70 percent from November 2008. On a different occasion during service he sustained right fibula fracture when his right knee was caught between two cars. He underwent surgery to address the injuries. The RO has assigned a 10 percent rating for his right knee disability.

On VA examination in February 1986, the Veteran reported that he was a postal clerk. On VA examination in July 2007, he stated that he retired from working for the United States Postal Service in 2006. He reported limitation of motion of the right wrist. He related loss of sensation in the right thumb and fingers, such that he could not use the thumb and fingers without looking to see which fingers were involved. He indicated that he had difficulty with fine movements. He reported weakness of grip in the right hand, necessitating a wrist splint to help with any activity involving gripping with the hand and fingers. He stated that while he was working as a postal sales clerk he had difficulty with tasks, and sometimes had to try to do a task using his left hand instead of his dominant right hand. He related that since retirement his right hand disability caused problems with many activities of daily living. An orthopedic examiner noted limitation of motion of the right thumb and fingers. A neurological examiner noted decreased sensation over the territory of the median nerve. That examiner indicated that the right hand was clearly not as functional as the left.

In the 2007 examination, the Veteran reported pain and weakness in his right knee. He indicated that when he was working he had right knee pain that was worsened with lifting mail bags. He stated that in retirement he had increased discomfort in the knee with repetitive motion in activities of daily living. An orthopedic examiner noted crepitation in the right knee without limitation of motion. A neurological examiner observed that the Veteran's gait was a bit antalgic. 

In VA treatment in July 2008, the Veteran related worsening of right hand disability over the preceding two years. He also reported right elbow and shoulder pain. Testing showed evidence of moderate to severe median neuropathy at the right wrist. A treating physician stated that it appeared that some of the functional difficulties were due to aberrant regeneration of the nerves and tendons. Later in 2008 the Veteran had physical therapy to address his right upper extremity disability.

In December 2008, the Veteran wrote that he had greatly increased pain in his right hand and arm after any task or activity using that hand or arm. He stated that his right hand and arm were so susceptible to becoming extremely painful that he used his left hand and arm for 99 percent of tasks, and only used his right hand for writing. He reported that in September 2008 his right knee became so painful that he could not use it for three days. He stated that presently he limited use of that knee to try to avoid aggravation of the knee disability. He asserted that the right hand and right knee disabilities were worsening.

In a February 2009 VA medical examination, the Veteran reported that his right hand and wrist disabilities were addressed with medication and by wearing a splint. He indicated that he had difficulty writing, typing, or using small tools with that hand. He stated that the hand was weak, and that he could not lift anything of substantial weight with the hand. The examiner found that the Veteran's right hand and wrist were weak and had limited motion. The Veteran reported that his right knee had constant pain that increased with activity or cold weather. The examiner observed that the Veteran walked with a slight limp with a cane in his right hand favoring the right knee. The examiner provided the opinion that the Veteran's right hand and wrist disability would have moderate impact on his ability to obtain and retain any employment involving the use of his hands. She opined that his right knee disability would have an impact on his ability to retain physically demanding work, and would have a minimal impact on his ability to retain clerical work.

In January 2010, VA physician M. T. G., M.D., wrote that he treated the Veteran. Dr. G. stated:

It is my opinion that he is unemployable due to inability to use his [right] arm/hand in a way that would sustain a gainful employable job that would require use of the dominant arm/hand.

In September 2010, the Veteran wrote that his right hand disability made it necessary for him to hire someone to do simple chores that he would be able to do but for the hand disability.

In a December 2010 VA examination, the Veteran indicated that when he worked he had coworkers lift objects for him. He stated that presently he used a cane and a knee brace as needed. The examiner found that the Veteran's right hand had impaired dexterity and weak grip strength, and that his right wrist had limited motion. He found that the Veteran's right knee disability was manifested by pain that limited endurance for walking, standing, or bending. The examiner expressed the opinion that the Veteran was able to obtain and maintain employment working in an office with a limited use of the right hand. VA treatment records from 2011 reflect that the Veteran used a right knee brace.

Treatment and examination records and the Veteran's accounts demonstrate that the Veteran's right and wrist hand disabilities place considerable limits on his capacity for tasks using his dominant hand. The evidence indicates that his right knee disability limits his capacity for prolonged weightbearing activity. The VA physician who examined the Veteran in 2009 discussed the likely effects of each disability on employment, but did not discuss the combined effects of the two disabilities on the capacity for employment. Treating physician Dr. G. persuasively opined that the right hand disability would make the Veteran unable to hold substantially gainful employment requiring use of the right hand. The VA physician who examined the Veteran in 2010 suggested that he could do office work requiring limited use of the hand, without analyzing whether office work with limited use of the dominant hand would be substantially gainful. Considering all of the evidence, the Board is convinced that it is at least as likely as not that the combined effects of the Veteran's right hand and right knee disabilities make him unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


